 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MARK A. JONES,                                     No. 2:17-cv-1422 AC P
12                       Plaintiff,
13           v.                                         ORDER
14   DR. SENOGOR, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF No. 3. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                        2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 9   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
10   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             In the complaint, plaintiff alleges that Dr. Senogor and San Joaquin General Hospital
13   violated his Eighth Amendment rights. Specifically, plaintiff alleges that on May 25, 2017, he
14   was taken to San Joaquin General Hospital for back surgery, which lasted five to six hours and
15   was performed by Senogor. ECF No. 1 at 3. He woke from surgery at approximately 5:30 p.m.
16   Id. Two hours later he was forced to get out of bed and walk while still under heavy sedation and
17   the following day his pain medication was taken away, causing chest pains. Id. He notified a
18   nurse about his chest pains, but did not receive a response until an hour and a half later. Id. at 4.
19   Then, at 12:30 a.m., a transport team arrived to take him back to the prison. During the transport
20   he was required to have a chain around his back where the surgery had been performed. As a
21   result of the transport, plaintiff’s back re-opened and he got an infection that led to his re-
22   hospitalization and another surgery on June 11, 2017. Id.
23      IV.       Failure to State a Claim
24             A. Claims Against Senogor
25             “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
26   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
27   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff
28   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition
                                                         3
 1   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and
 2   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal
 3   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).
 4          Deliberate indifference is established only where the defendant subjectively “knows of and
 5   disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057
 6   (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate
 7   indifference can be established “by showing (a) a purposeful act or failure to respond to a
 8   prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d
 9   at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high
10   risk of harm that is either known or so obvious that it should be known”) is insufficient to
11   establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5
12   (1994) (citations omitted).
13          A difference of opinion between an inmate and prison medical personnel—or between
14   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
15   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
16   Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in
17   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
18   under the Eighth Amendment. Medical malpractice does not become a constitutional violation
19   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.
20          In addition to stating that he was transported at 12:30 a.m. and “not even a day after the
21   back surgery,” plaintiff alleges that Senogor “okayed for [him] to be transported back to the
22   institution 20 hours after doing a 6 hour back surgery.” ECF No. 1 at 4. Plaintiff does not specify
23   whether the transport took place on May 26, 2017, or May 27, 2017. Id. As a result, it is unclear
24   whether plaintiff is claiming that Senogor authorized him to be transported after at least twenty
25   hours had passed, but he was instead transported at 12:30 a.m. on May 26, 2017, which was only
26   seven hours after he awoke from surgery, or whether he is claiming that he was transported at
27   12:30 a.m. on May 27, 2017, which would have been thirty-one hours after his surgery.
28          If plaintiff is alleging that he was transported prior to his authorized release, he fails to
                                                       4
 1   state a claim because there are no facts to indicate that Senogor was involved with the premature
 2   transport. If plaintiff is instead contending that Senogor’s authorization for discharge twenty
 3   hours after surgery allowed an inadequate time for recovery, he still fails to state a claim for relief
 4   because his allegations amount to no more than negligence or a difference of opinion. Although
 5   plaintiff alleges that his incision re-opened during the transport, apparently because of the type of
 6   restraint he was required to wear, there is no indication that Senogor was aware that the type of
 7   restraint plaintiff would be required to wear or his method of transport would create such a risk.
 8          With respect to plaintiff’s claim that he was forced to walk while he was heavily sedated,
 9   he does not allege any harm from being made to walk or that Senogor was the one who made him
10   walk. As for plaintiff’s claims that his pain medication was discontinued and there was a delayed
11   response to his complaints of chest pain, there are no allegations that Senogor was the one who
12   discontinued his medication or that Senogor was responsible for the nursing staff’s delayed
13   response.
14          For the reasons outlined above, plaintiff’s claims against Senogor will be dismissed with
15   leave to amend.
16          B. Claims Against San Joaquin County Hospital
17          “[M]unicipalities and other local government units . . . [are] among those persons to
18   whom § 1983 applies.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). However, “a
19   municipality can be liable under § 1983 only where its policies are the ‘moving force [behind] the
20   constitutional violation.’” City of Canton v. Harris, 489 U.S. 378, 389 (1989) (alteration in
21   original) (quoting Monell, 436 U.S. at 694 and Polk County. v. Dodson, 454 U.S. 312, 326
22   (1981)). There must be “a direct causal link between a municipal policy or custom and the
23   alleged constitutional deprivation.” Id. at 385.
24          “[A]n act performed pursuant to a ‘custom’ that has not been formally approved by an
25   appropriate decisionmaker may fairly subject a municipality to liability on the theory that the
26   relevant practice is so widespread as to have the force of law.” Bd. of Cty. Comm’rs v. Brown,
27   520 U.S. 397, 404 (1997) (citing Monell, 436 U.S. at 690-91). “[A] local governmental body
28   may [also] be liable if it has a policy of inaction and such inaction amounts to a failure to protect
                                                        5
 1   constitutional rights.” Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (citing City of
 2   Canton, 489 U.S. at 388). “[A] policy is ‘a deliberate choice to follow a course of action . . .
 3   made from among various alternatives by the official or officials responsible for establishing final
 4   policy with respect to the subject matter in question.’” Id. at 1477 (omission in original) (quoting
 5   Pembaur v. City of Cincinnati, 475 U.S. 469, 483-84 (1986)). “[A] municipality cannot be held
 6   liable solely because it employs a tortfeasor—or, in other words, a municipality cannot be held
 7   liable under § 1983 on a respondeat superior theory.” Monell, 436 U.S. at 691 (emphasis in
 8   original).
 9              Plaintiff has failed to allege sufficient facts to show that defendant Senogor or any other
10   employee of the hospital violated his Eighth Amendment rights, so there is no conduct on which
11   to base a claim against San Joaquin General Hospital. However, even if plaintiff had successfully
12   alleged that a hospital employee violated his rights, he has not alleged facts that show such
13   actions were the result of the hospital’s policies. Absent allegations that the hospital’s policies
14   led to the violation of plaintiff’s rights, it cannot be liable and the claims against it will be
15   dismissed with leave to amend.
16       V.        Leave to Amend
17              Plaintiff has filed a request for status in which he inquires as to whether he can amend the
18   complaint to add more defendants or whether he must file a separate action. ECF No. 6. The
19   court cannot provide plaintiff with legal advice. However, he is informed that if he wants to add
20   additional defendants to this case, they must be properly joined. Joinder of defendants is only
21   permitted if “any right to relief is asserted against them . . . with respect to or arising out of the
22   same transaction, occurrence, or series of transactions or occurrences; and any question of law or
23   fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20. In other words,
24   joining multiple defendants in one complaint is only proper when the claims against them are
25   related.
26              If plaintiff chooses to file a first amended complaint, he must demonstrate how the
27   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
28   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
                                                          6
 1   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
 2   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
 3   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 4   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 5   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
 6   268 (9th Cir. 1982) (citations omitted).
 7                Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 8   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
 9   complete in itself without reference to any prior pleading. This is because, as a general rule, an
10   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
11   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 929 (9th
12   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
13   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
14   complaint, the original complaint no longer serves any function in the case. Therefore, in an
15   amended complaint, as in an original complaint, each claim and the involvement of each
16   defendant must be sufficiently alleged.
17          VI.      Plain Language Summary of this Order for a Pro Se Litigant
18                Your request to proceed in forma pauperis is granted and you are not required to pay the
19   entire filing fee immediately.
20                The complaint is dismissed with leave to amend because the facts you have alleged are not
21   enough to state a claim for relief. You have not alleged facts that show that defendant Senogor
22   knew about the risk to your health and deliberately ignored it. You also have not shown that San
23   Joaquin General Hospital’s policies caused your rights to be violated.
24                If you choose to amend your complaint, the first amended complaint must include all of
25   the claims you want to make because the court will not look at the claims or information in the
26   original complaint. Any claims and information not in the first amended complaint will not
27   be considered.
28   ////
                                                            7
 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 3) is granted.
 3           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 5   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 6   Director of the California Department of Corrections and Rehabilitation filed concurrently
 7   herewith.
 8           3. Plaintiff’s complaint is dismissed with leave to amend.
 9           4. Within thirty days from the date of service of this order, plaintiff may file an amended
10   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
11   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
12   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
13   original and two copies of the amended complaint. Failure to file an amended complaint in
14   accordance with this order will result in dismissal of this action.
15           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
16   form used in this district.
17   DATED: November 16, 2018
18

19

20

21

22

23

24

25

26

27

28
                                                        8
